MEMORANDUM OPINION
{¶ 1} On September 15, 2006, appellant, Kimberly Hughes, filed a notice of appeal with this court from a September 13, 2006 judgment entry of the Lake County Court of Common Pleas, Domestic Relations Division, in which the trial court issued a civil protection order stating that appellee, Brian J. Hughes, be restrained from committing further acts of abuse or threats of abuse against appellant effective until June 24, 2007. *Page 2
 {¶ 2} On July 23 2007, appellee filed a motion to dismiss the appeal as being moot. Specifically, appellee argues that since the September 13, 2006 order of protection remained in effect until June 24, 2007, and that date has passed, the appeal is moot.
 {¶ 3} Appellant filed a "Motion form Order Dismissing Respondent/Appellee's Motion to Dismiss Appeal as Being Moot" on July 25, 2007. In her motion, appellant alleges that she has filed a motion to extend the time period initially ordered in the September 13, 2006 order of protection. Since that motion has not been ruled upon by the trial court, appellant claims that appellee's motion is moot and should be denied.
 {¶ 4} Here, the order of protection issued in this case expired on June 24, 2007. There are no indications in the record that the term has been extended. Therefore, since this particular civil protection order is no longer in effect as a result of its expiration, the present appeal is moot. See Daugherly v. Cross, 5th App. No. 2005-CA-0078,2006 WL 3020258, 2006-Ohio-5545, at ¶ 18; VanMeter v. VanMeter, 10th App. No. 03AP-1107, 2004 WL 1446055, 2004-Ohio-3390, at ¶ 6; Logsdon v.Boulais, 12th App. No. CA2001-03-028, 2001 WL 1256309, 2001-Ohio-8689.
 {¶ 5} Based upon the foregoing analysis, it is our position that the issue in this appeal is moot. Accordingly, appellee's motion to dismiss is granted, and the appeal is dismissed.
 {¶ 6} Appeal dismissed.
  DIANE V. GRENDELL, J., and MARY JANE TRAPP, J., concur. *Page 1